UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7622



ALLEN RAY JOHNSON,

                                               Petitioner - Appellant,

          versus


JOSEPH M. BROOKS,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-04-91-2)


Submitted:   December 16, 2004             Decided:   December 28, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen Ray Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Allen Ray Johnson appeals the district court’s order

dismissing         without     prejudice      his    complaint    filed    pursuant     to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S.       388    (1971).*      We    have   reviewed    the     record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.             See Johnson v. Brooks, No. CA-04-91-2 (E.D.

Va. Sept. 10, 2004).               We dispense with oral argument because the

facts       and    legal     contentions     are     adequately    presented     in    the

materials         before     the     court   and     argument    would    not   aid    the

decisional process.



                                                                                AFFIRMED




       *
      Although a dismissal without prejudice generally is not
appealable, we have jurisdiction in this case because “the grounds
of the dismissal make clear that no amendment could cure the
defects in the plaintiff’s case.”    Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066 (4th Cir. 1993)
(internal quotation marks and citation omitted).

                                             - 2 -